DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 01/21/2022 has been entered into this application. New claim 7 has been added.
Allowable Subject Matter

3.	Claims 1-3 and 5-7 are allowed.
Reason for Allowance

4.	The following is a statement of reasons for the indication of allowable subject matter: 

5.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “in the step of calculating the thickness of the measurement target object, a reflectance spectrum of the measurement target object is calculated by dividing the spectrum of reflected light from the measurement target object by the first reference spectrum generated immediately before or immediately after the generation of the spectrum of reflected light from the measurement 25target object, and the thickness of the measurement target object is calculated 40based on the reflectance spectrum thus calculated” along with all other limitations of claim 1. 
6.	As to claims 5 and 7, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “in the step of calculating the thickness of the measurement target 20object, a virtual criterion spectrum is calculated by dividing a product of the spectrum of reflected light from the reflection plate and the first reference spectrum generated immediately before or immediately after the generation of the spectrum of reflected light from the measurement target object by the second reference spectrum, a reflectance spectrum of the measurement target 25object is calculated by dividing the spectrum of reflected light from the 41measurement target object by the virtual criterion spectrum, and the thickness of the measurement target object is calculated based on the reflectance spectrum thus calculated” along with all other limitations of claims 5 and 7.

7.	Campagne (US 2015/0109611 A1) teaches an apparatus/method of thickness measurement but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886